BlackRock Funds II BlackRock 20/80 Target Allocation Fund BlackRock 40/60 Target Allocation Fund BlackRock 60/40 Target Allocation Fund BlackRock 80/20 Target Allocation Fund (each, a “Fund” and collectively, the “Funds”) Supplement dated March 17, 2016 to the Prospectus dated January 28, 2016 Effective immediately, Michael Gates, CFA and Vishal Karir, CFA are the portfolio managers of the Funds. The section of the Prospectus entitled “Fund Overview — Key Facts About BlackRock 20/80 Target Allocation Fund — Portfolio Managers” is deleted in its entirety and replaced with the following: Portfolio Managers Portfolio Manager of Name the Fund Since Title Michael Gates, CFA 2015 Director of BlackRock, Inc. Vishal Karir, CFA 2016 Director of BlackRock, Inc. The section of the Prospectus entitled “Fund Overview — Key Facts About BlackRock 40/60 Target Allocation Fund — Portfolio Managers” is deleted in its entirety and replaced with the following: Portfolio Managers Portfolio Manager of Name the Fund Since Title Michael Gates, CFA 2015 Director of BlackRock, Inc. Vishal Karir, CFA 2016 Director of BlackRock, Inc. The section of the Prospectus entitled “Fund Overview — Key Facts About BlackRock 60/40 Target Allocation Fund — Portfolio Managers” is deleted in its entirety and replaced with the following: Portfolio Managers Portfolio Manager of Name the Fund Since Title Michael Gates, CFA 2015 Director of BlackRock, Inc. Vishal Karir, CFA 2016 Director of BlackRock, Inc. The section of the Prospectus entitled “Fund Overview — Key Facts About BlackRock 80/20 Target Allocation Fund — Portfolio Managers” is deleted in its entirety and replaced with the following: Portfolio Managers Portfolio Manager of Name the Fund Since Title Michael Gates, CFA 2015 Director of BlackRock, Inc. Vishal Karir, CFA 2016 Director of BlackRock, Inc. The section of the Prospectus entitled “Details About the Funds — How Each Fund Invests — About the Portfolio Management of the Funds” is deleted in its entirety and replaced with the following: ABOUT THE PORTFOLIO MANAGEMENT OF THE FUNDS The Funds are managed by a team of financial professionals. Michael Gates, CFA and Vishal Karir, CFA are the portfolio managers and are jointly and primarily responsible for the day-to-day management of each Fund. Please see “Management of the Funds — Portfolio Manager Information” for additional information about the portfolio managers. The section of the Prospectus entitled “Management of the Funds — Portfolio Manager Information” is deleted in its entirety and replaced with the following: Portfolio Manager Information Information regarding the portfolio managers of the Funds is set forth below. Further information regarding the portfolio managers, including other accounts managed, compensation, ownership of Fund shares, and possible conflicts of interest, is available in the Funds’ SAI. Each Fund is managed by a team of financial professionals. Michael Gates, CFA and Vishal Karir, CFA are jointly and primarily responsible for the day-to-day management of each Fund. Portfolio Manager Primary Role Since Title and Recent Biography Michael Gates, CFA Jointly and primarily responsible for the day-to-day management of the Funds, including setting each Fund’s overall investment strategy and overseeing the management of the Funds. 2015 Director of BlackRock, Inc. since 2009; portfolio manager and member of BlackRock’s Multi-Asset Strategies Group since 2012; lead portfolio manager for US strategic and income models since 2011; employee of BlackRock, Inc. and legacy Barclays Global Investors since 1999. Vishal Karir, CFA Jointly and primarily responsible for the day-to-day management of the Funds, including setting each Fund’s overall investment strategy and overseeing the management of the Funds. 2016 Director of BlackRock, Inc. since 2016; portfolio manager and member of BlackRock’s Multi-Asset Strategies Group since 2012; Vice President of BlackRock, Inc. from 2010 to 2015. Shareholders should retain this Supplement for future reference. PRO-TA-0316SUP
